ORDER
PER CURIAM:
Appellant John Blazier appeals from a judgment entered by the Circuit .Court of Morgan County, which ruled in favor of Respondent DMP Ozark Capital Partners, LLC in its replevin action to recover possession of a backhoe. Blazier argues that the circuit court erroneously concluded that DMP Ozark had established a right to possession based on its purported purchase of the backhoe at a foreclosure sale. Blazier also argues that the circuit court erroneously denied his motion to disqualify DMP Ozark’s, counsel. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).